Citation Nr: 1022207	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to June 
1979 and from November 1979 to November 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2006, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for low back 
disability.  The medical evidence of record shows that he has 
degenerative disc disease of the lumbar spine.  The appellant 
contends that his current low back disability is attributable 
to injury in service.

Service treatment records show that the appellant complained, 
in September 1994, of low back pain related to lifting heavy 
equipment of two days duration.  Objectively, there was full 
range of motion and no erythema, tenderness, or neurological 
defects.  There was some pain on forward flexion.  Trapezius 
strain was diagnosed.  Report of retirement examination dated 
May 1995 reflects normal spine, musculoskeletal, on clinical 
evaluation.  The history portion reflects that the appellant 
denied recurrent back pain and arthritis.  The appellant was 
discharged in November 1995.



VA treatment records dated since 1999 show complaints of low 
back pain, and a March 2001 MRI showed disc degeneration.  
Private treatment records dated January to April 2006 show 
that the appellant reported neck and back pain after a motor 
vehicle accident in January 2006.  MRI showed disc 
degeneration including asymmetrical disc bulge to the left of 
midline at L4-5 and laterally to the right in the right 
lateral foramen at L3-4.

On VA examination in March 1996, the appellant reported that 
he pulled a muscle in his back while pitching tends in 
September 1995.  By history, acute back muscle strain was 
diagnosed, and he was treated with Valium and muscle 
relaxants.  Clinical examination was performed and history of 
low back strain was diagnosed.  The examiner observed that 
the September 1995 back injury should be noted as potential 
future problem, though there were no ill effects at the time 
of the examination.

In December 2006, the appellant testified that he has 
experienced continuous, intermittent back pain ever since his 
separation from service, which he often self-treated with 
over-the-counter medication.

In May 2008, the Board remanded the issue of service 
connection for low back disability for a VA examination and 
opinion as to whether the appellant had low back disability 
related to service, specifically in-service back injury.

In November 2009, a VA examination was conducted.  The report 
of examination indicated that an opinion was required on the 
matter of whether degenerative joint disease, facet syndrome 
of the lumbar spine is due to or a result of active duty 
injury.  The examiner provided an opinion that degenerative 
joint disease, facet syndrome of the lumbar spine "was less 
likely as not (50/50 probability) permanently aggravated by 
active duty injury."  The rationale was stated as follows:  

There are two recorded medical visits for low 
back pain during active duty, both due to 
aggravation, and the veteran was able to 
return to duty with treatment for lumbar 
spasm.  He did not have positive findings 
until a [sic] MRI was performed in 2001, seven 
years later, and the findings were mild 
degenerative disc disease.  There is no 
evidence to substantiate a claim for relation 
between muscle spasms from lifting or pulling 
during active duty and degenerative disc 
disease of the spine seven years later.

On review, the Board finds that the medical opinion is 
inadequate.  The opinion lacks clarity and does not address 
whether low back disability is related to service, or injury 
incurred in service as requested by the Board's prior remand.  
Rather, the examiner addressed aggravation of a post service 
diagnosis by active duty injury.  The Board made no such 
inquiry.

Additionally, the medical opinion is inadequate as the 
rationale lacks any explanation of the significance or lack 
of significance of the information used in reaching the 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

Therefore, remand is again necessary for a VA opinion on 
whether any currently shown low back disability is 
attributable to an event or incident of service-to include 
back injury.

A remand by the Board confers upon an appellant the right to 
VA compliance with the instructions of the remand, and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be 
obtained to ascertain whether the 
appellant's current low back disability is 
attributable to service, including injury 
in service.  The claims folder should be 
made available to the examiner for review.  
Specifically, the examiner should indicate 
whether it is likely, as likely as not, or 
not likely that any low back disorder(s) 
shown is/are related to an event or 
incident of service.  A complete rationale 
for the opinion is required-this 
rationale should include an explanation of 
the significance or lack of significance 
of the information used in reaching the 
opinion.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


